Poch, J. Claimant, Griffin W. Howard, seeks to recover from the State of Illinois the sum of $100,000.00 for personal injuries allegedly sustained as a result of Respondent’s negligence, whereby Claimant was permanently injured. At the time of the accident on March 21, 1975, Claimant was an inmate of the Vienna Correctional Institution at Vienna, Illinois. His work at the institution was primarily farm maintenance work, but on the day of the accident, Claimant was painting the roof of a building known as the “farm office”. While Claimant was painting the roof, he slipped on some wet paint and fell to the ground sustaining a broken leg. After taking into consideration all the evidence and reviewing the transcript of the proceeding, it is the opinion of this Court that the roof upon which the Claimant was standing at the time he was painting was a device covered by the “Scaffold Act” of the State of Illinois. Ill. Rev. Stat. 1979, ch. 48, pars. 60 to 69; Louis v. Barenfanger, 39 Ill. 2d 445, 236 N.E.2d 724; St. John v. R.R. Donnelly & Sons Co., Inc., 54 Ill. 2d 271, 296 N.E.2d 740. The roof was not a safe support for the body of the Claimant while applying paint thereto and did not adequately protect the safety of the Claimant in the maintenance work. The Respondent, through its agents, was in control of and in charge of the work and violated the Structural Work Act by failing to provide reasonable supports for the Claimant in and about endeavoring to maintain the roof by the application of a coat of paint. The violation of the Structural Work Act by Respondent was a proximate cause of Claimant’s injury. After the injury, Claimant used crutches for about one year and walked with one crutch for an additional six to eight months and underwent substantial pain. Due to the fact that the injury to the left leg is a permanent injury, the Court finds that Claimant is entitled to an award of $25,000.00. An award is, therefore, entered in favor of Claimant, Griffin W. Howard, in the sum of Twenty-Five Thousand and 00/100 ($25,000.00) Dollars.